                  IN THE UNITED STATES DISTRICT COURT FOR THE
                           MIDDLE DISTRICT OF GEORGIA
                               COLUMBUS DIVISION

UNITED STATES OF AMERICA

v.
                                                    CASE NUMBER: 4:19CR-0037 -CDL

LARRY SHORT



                           ORDER ON MOTION FOR CONTINUANCE


        Defendant, Larry Short, has moved the Court to continue the pretrial conference in this

case, presently scheduled for Thursday, October 17, 2019, and to continue the trial until the

January 2020 term. The Government does not oppose this motion. Defendant was arraigned

on September 25, 2019, and consented to detention. Additional time is needed for the

pretrial investigation, to exchange discovery and engage in negotiations. The Court finds that it

is in the interests of justice to allow the parties additional time to complete an investigation, and

to exchange discovery, and that these interests outweigh the interest of Defendant and the

public in a speedy trial. Failure to grant a continuance would deny counsel reasonable time for

effective preparation and could result in a miscarriage of justice. Accordingly, Defendant’s

Motion for Continuance [ECF no. 18] is GRANTED, and it is hereby ordered that this case shall

be continued from the Court’s January trial term. The delay occasioned by this continuance shall

be deemed excludable pursuant to the provisions of the Speedy Trial Act, 18 U.S.C. Section

3161.

        It is SO ORDERED, this 15th day of October, 2019.



                                                   s/Clay D. Land
                                                   HON. CLAY D. LAND
                                                   CHIEF U.S. DISTRICT JUDGE
                                                   MIDDLE DISTRICT OF GEORGIA
